DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 and June 08, 2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/988,637, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The contradictions between the claims and the specification (See 112 rejections below) prevent support under 112(a) by the parent application. The effective filing date for claims 1-16 is the same as the filing date of the instant application - September 10, 2018.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic module in claims 1, 4, and 8-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 and 5, 9 are objected to because of the following informalities:  
“the and pass” in line 8 of claim 1 should read “the pass”;
“the lens configured” in claim 5 should be “the lens is configured”; 
“the and pass” in line 8 of claim 9 should read “the pass”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 2, there is no disclosure of a shaft, acting as a transmission conduit that can rotate about the transmission conduit, wherein the transmission conduit rotates.
Regarding claims 3 and 18, there is no disclosure of a shaft, acting as a transmission conduit that rotates and translates relative the transmission conduit in a reciprocating motion.
Regarding claim 4, there is no disclosure of a shaft, acting as a transmission conduit that rotates and translates relative the transmission conduit in a reciprocating motion.
Claim 7 states that the infrared fiber includes a shaft. However, the specification at ¶¶ [72], [101] states that the shaft includes the infrared fiber and the shaft acts as the transmission conduit. There is no disclosure of an infrared fiber that includes a shaft.
The dependent claims inherit and do not remedy the deficiencies of the independent claims.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9 and 17 set forth “a transmission conduit” and “a shaft” as separate elements of the apparatus.  However, the specification discloses that the shaft acts as a transmission conduit; thereby indicating that the two claimed elements are not separate. Specification, ¶[0101]. Furthermore, claims 1, 9 and 17 state that the shaft “is configured to rotate and translate relative to the transmission conduit.”  In light of the specification, it is unclear how a shaft, acting as a transmission conduit, can rotate and 
	Claim 2 inherits and does not remedy the above inconsistency. In light of the specification, it is unclear how a shaft, acting as a transmission conduit, can rotate and translate relative the transmission conduit, wherein the transmission conduit rotates. 
	Claims 3 and 18 inherit and does not remedy the above inconsistency. In light of the specification, it is unclear how a shaft, acting as a transmission conduit, can rotate and translate relative the transmission conduit in a reciprocating motion.
	Claim 4 inherits and does not remedy the above inconsistency. In light of the specification, it is unclear how a shaft, acting as a transmission conduit, can rotate and translate relative the transmission conduit in a reciprocating motion.
	Regarding claims 6 and 15, in light of the specification at ¶¶[72], [101], the shaft includes the infrared fiber and the shaft acts as the transmission conduit. The inconsistency of claims 6 and 15 with the specification causes the claimed relationship between the infrared fiber and the transmission conduit to be unclear.
	Claim 7 states that the infrared fiber includes a shaft. However, in light of the specification at ¶¶[72], [101], the shaft includes the infrared fiber and the shaft acts as the transmission conduit. The inconsistency of claim 7 with the specification causes the claimed relationship between the infrared fiber and the transmission conduit to be unclear. 
The dependent claims inherit and do not remedy the deficiencies of the independent claims.

Claim Rejections - 35 USC § 102 or 103
[W]here there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  MPEP 2173.06 II.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791